Opinión disidente emitida por la
Juez Asociada Señora Na-veíra de Rodón,
a la cual se unen los Jueces Asociados Señores Corrada Del Río y Rivera Pérez.
Nos corresponde determinar si la ley federal Airport Development Acceleration Act de 1973, Ley Pública Núm. 93-44, 87 Stat. 88, prohíbe (pre-empts) que el Municipio de Carolina (en adelante Municipio) pueda imponer el cobro de patente municipal sobre el volumen de negocios (ingreso bruto) devengado del servicio de transporte aéreo de carga realizado por una línea aérea.
Por entender que la decisión de la mayoría de este Tribunal se aleja de la interpretación que consistentemente los tribunales estatales y federales, así como los comentaristas, le han dado a la disposición en controversia, 49 U.S.C.A. sec. 1513, disentimos.
I
Burlington Air Express, Inc. (en adelante Burlington), corporación organizada bajo las leyes del estado de Delaware y autorizada a hacer negocios en Puerto Rico, es una línea aérea dedicada al transporte aéreo de carga en-tre Puerto Rico, Estados Unidos y el extranjero. Su base de operaciones se encuentra en el Aeropuerto Internacional Luis Muñoz Marín, localizado en Carolina, Puerto Rico.
*599Durante los años 1983-1988, Burlington rindió sus de-claraciones de volumen de negocios y pagó al Municipio patentes municipales en concepto del ingreso del trans-porte aéreo de carga,(1) de acuerdo con lo dispuesto en la Ley de Patentes Municipales, Ley Núm. 113 de 10 de julio de 1974, según enmendada, 21 L.P.R.A. sec. 651 et seq. (en adelante Ley de Patentes Municipales).
El 30 de noviembre de 1987, la firma de auditores KPMG Peat Marwick, mediante carta suscrita por el Sr. Juan Acosta, solicitó en nombre de Burlington que el Mu-nicipio le reintegrara a la peticionaria la cantidad de treinta y siete mil setecientos noventa y seis dólares ($37,796) en concepto de contribuciones pagadas en exceso durante los años 1984-1985 a 1987-1988. El 20 de abril de 1988, KPMG Peat Marwick envió otra carta enmendando la solicitud original, y solicitó al Municipio que le reinte-grara a Burlington la cantidad de cincuenta y un mil cin-cuenta y seis dólares ($51,056) en concepto de contribuciones pagadas en exceso.(2) A estos efectos sometió declaraciones de volumen de negocios enmendadas. En esta carta, Burlington alegó que el negocio de transporte aéreo de carga estaba exento del pago de patente municipal, de acuerdo con el Airport Development Acceleration *600Act, 49 U.S.C.A. sec. 1513,(3) conocida también como el Anti-Head Tax Act. (4)
El 1ro de junio de 1988, el Director de Finanzas del Municipio denegó la solicitud de reintegro de Burlington, fundamentándose principalmente en una opinión del Se-cretario de Justicia no publicada, de 7 de mayo de 1987, en la cual éste concluyó que las líneas aéreas estaban sujetas al pago de patente municipal de acuerdo con la Ley de Patentes Municipales y el Anti-Head Tax Act, 49 U.S.C.A. sec. 1513(a).
Así las cosas, el 26 de diciembre de 1989, Burlington suscribió otra carta al Director de Finanzas del Municipio. En ésta, Burlington alegó que de acuerdo con una nueva Opinión del Secretario de Justicia no publicada, de 28 de agosto de 1989, el Anti-Head Tax Act prohibía a los muni-cipios imponer patente municipal sobre el volumen de ne-gocios de la venta de transportación aérea, ya fuese ésta de carga o de pasajeros. Por consiguiente, Burlington solicitó nuevamente el reembolso de las patentes municipales pa-gadas durante los años 1984-1985 a 1986-1987. El 26 de enero de 1995, la Directora de Finanzas del Municipio de-negó la solicitud de reintegro.(5)
Burlington presentó demanda contra el Municipio el 23 *601de febrero de 1995.(6) En ésta alegó que de acuerdo con lo dispuesto en 49 U.S.C.A. secs. 1301(7) y 1513, la Opinión del Secretario de Justicia de 28 de agosto de 1989 y la jurisprudencia aplicable, no procedía que se le impusiera a Burlington el pago de patente municipal por el negocio de transporte aéreo de carga. Por su parte, el Municipio con-testó la demanda y negó que Burlington estuviera exenta de pagar patente municipal. Alegó el Municipio que la pro-hibición establecida por el Anti-Head Tax Act era aplicable únicamente al transporte aéreo de personas y no al trans-porte aéreo de carga.
Así las cosas, Burlington presentó una moción de sen-tencia sumaria. El Municipio presentó un escrito titulado “Oposición a moción de sentencia sumaria y moción de sen-tencia sumaria” en el cual solicitó que se declarara sin lu-gar la moción presentada por Burlington, y se dictara sen-tencia sumaria a favor del Municipio. El foro de instancia acogió la moción presentada por Burlington, y dictó sen-tencia sumaria en favor de éstá. Concluyó que procedía el reintegro de la patente pagada para los años en controver-sia y además, le impuso al Municipio el pago de costas y gastos por la suma de mil (1,000) dólares.
Inconforme con esta sentencia, el Municipio recurrió ante nos mediante recurso de apelación, por entender que la controversia planteaba una cuestión constitucional sustancial.(8) Mediante Resolución de 17 de mayo de 1996, *602remitimos el caso al Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) por entender que no es-taba planteada una cuestión constitucional sustancial.
Luego de considerar el caso, el Tribunal de Circuito con-firmó la sentencia dictada por el foro de instancia. Deter-minó que el Municipio estaba impedido de cobrar una pa-tente municipal por el transporte aéreo de carga de Burlington, porque la prohibición establecida por el Anti-Head Tax Act a los estados con respecto al cobro de contri-buciones sobre la venta de transportación aérea incluye el transporte aéreo de carga. El Tribunal de Circuito también confirmó la partida de costas y gastos legales.
Inconforme, el Municipio recurrió ante este Tribunal se-ñalando como error la conclusión del Tribunal de Circuito de que la prohibición establecida en la ley federal en cuanto al cobro de contribuciones por la venta de transpor-tación aérea incluía la venta de transporte aéreo de carga. El Municipio también impugnó la imposición de honorarios de abogado.(9)
Expedimos el recurso solicitado. La mayoría de este Tribunal resuelve que el estatuto federal en controversia no prohíbe que los estados puedan cobrar contribuciones a las líneas aéreas por el ingreso devengado por éstas en con-cepto de venta de transportación aérea de carga (freight). No estamos de acuerdo con dicha conclusión, y por ello disentimos.
II
La Sec. 2 de la Ley de Patentes Municipales, 21 L.P.R.A. sec. 651a, autoriza a las asambleas municipales de todos *603los municipios del Estado Libre Asociado (en adelante E.L.A.) a imponer y cobrar patentes municipales a toda persona dedicada, dentro de los límites territoriales del municipio, a la prestación de cualquier servicio, o a la venta de cualquier bien, negocio financiero y/o cualquier industria o negocio. 21 L.P.R.A. sec. 651b. Según disposi-ción expresa de la ley, “estará sujeta al pago de patentes ... toda persona dedicada con fines de lucro a la prestación de cualquier servicio, a la venta de cualquier bien, a cualquier negocio financiero o a cualquier industria o negocio en los municipios del E.L.A.”. 21 L.P.R.A sec. 651c.
De estas disposiciones se puede colegir que todo negocio operado con fines del lucro dentro de los límites territoria-les de un municipio tiene la obligación legal de pagar pa-tente municipal. Las únicas excepciones al pago de paten-tes son los negocios, asociaciones o entidades que según la See. 9 de la Ley de Patentes Municipales, 21 L.P.R.A. see. 65 lh, están exentas de dicho pago.
Aplicando las disposiciones de ley antes citadas, Burlington está obligada, bajo la Ley de Patentes Municipales, a pagar la correspondiente patente al Municipio de Carolina. Burlington es un negocio con fines de lucro, ope-rado en los límites territoriales del Municipio de Carolina, y dedicado al servicio de transporte aéreo de carga, opera-ción no contenida en las excepciones enumeradas de la See. 9 de la Ley de Patentes Municipales, supra. Así pues, se cumplen los requisitos para que una corporación o negocio esté obligado al pago de patente municipal. Sin embargo, la aplicación de la Ley de Patentes Municipales no dispone de este recurso. Veamos.
III
La patente municipal, aunque adopta la forma de un permiso o licencia para el ejercicio de una actividad econó-mica, realmente constituye un impuesto que va a variar de *604acuerdo al volumen de negocio(10) de la empresa tributada. American Express Co. v. Mun. de San Juan, 120 D.P.R. 339, 346 (1988). Por tanto, la patente municipal es real-mente una contribución sobre ingresos.
Por otra parte, el Anti-Head Tax Act establece una pro-hibición específica con respecto al cobro de contribuciones por parte de los estados a las líneas aéreas en concepto de venta de transporte aéreo. Específicamente la Anti-Head Tax Act, 49 U.S.C.A. sec. 1513, dispone lo siguiente:

Prohibición; exención

(a) Ningún estado (o subdivisión política de dicho estado, in-cluyendo el Estado Libre Asociado de Puerto Rico, Islas Vírge-nes ...) impondrá o recaudará una contribución, tarifa, “head charge”, u otra carga, directa o indirectamente, sobre las per-sonas que viajan en el comercio aéreo o sobre el transporte de personas que viajan en el comercio aéreo o sobre la venta de la transportación aérea o sobre los ingresos brutos devengados.

Contribuciones y gravámenes estatales permisibles

(b) Nada en esta sección prohibirá a un estado ... inclu-yendo al Estado Libre Asociado de Puerto Rico ... imponer o recaudar contribuciones que no estén enumeradas en la subsec-ción (a) de esta sección incluyendo contribuciones sobre la pro-piedad, contribuciones sobre ingresos, contribuciones de fran-quicia, y contribuciones sobre la venta o uso de bienes o servicios .... (11) (Enfasis suprimido.) Iberia v. Srio. de Hacienda, 135 D.P.R. 57, 73 (1994).
Vemos, pues, cómo esta ley prohíbe expresamente a los estados imponer contribuciones a las líneas aéreas por in-gresos devengados de las actividades enumeradas en la re-ferida sección, 49 U.S.C.A. sec. 1513(a). Por tanto, cual-*605quier ley estatal que autorice la imposición de una contribución a las líneas aéreas en esos casos no puede prevalecer, de acuerdo con la doctrina de campo ocupado.
La doctrina de campo ocupado surge del Art. VI, Sec. 2 de la Constitución de Estados Unidos, L.P.R.A., Tomo 1, y establece que en caso de existir conflicto entre una ley estatal y una federal, la ley federal habrá de prevalecer, siempre y cuando ésta haya sido válidamente aprobada. Véanse: Maryland v. Louisiana, 451 U.S. 725 (1981); Jones v. Rath Packing Co., 430 U.S. 519 (1977); Huron Cement Co. v. Detroit, 362 U.S. 440 (1960).
La intención de ocupar el campo puede surgir de ma-nera explícita, o sea, de la letra clara del estatuto, o implí-citamente, de acuerdo con la estructura y el propósito de la ley. Pacific Gas & Elec. v. Energy Resources Comm’n, 461 U.S. 190 (1983); City of Burbank v. Lockheed Air Terminal, 411 U.S. 624 (1973). Véase, además, Vega v. Yiyi Motors, Inc., 146 D.P.R. 373 (1998). En este caso, la intención de ocupar el campo en esta materia surge explícitamente del lenguaje claro de la 49 U.S.C.A. sec. 1513(a).
No obstante, en virtud de lo dispuesto en 49 U.S.C.A. sec. 1513(b), la ley federal no prohíbe a los estados imponer todo tipo de contribución a las líneas aéreas. El Tribunal Supremo de Estados Unidos ha resuelto que “no vemos ninguna paradoja entre las secciones 1513(a) y 1513(b). La sección 1513(a) prohíbe (pre-empts) un número limitado de contribuciones y cargas estatales, incluyendo las contribu-ciones de ingreso bruto (gross receipts taxes) sobre la venta de transportación aérea o el transporte de personas via-jando en el comercio aéreo. De otra parte, la sección 1513(b) clarifica la visión del Congreso de la contribución que los estados todavía pueden imponer sobre las aerolí-neas y porteadores aéreos, o sea, “ ‘otras contribuciones que no estén enumeradas en la subsección a’, tales como contribuciones sobre la propiedad”. (Enfasis suprimido.) *606Aloha Airlines, Inc. v. Director of Taxation, 464 U.S. 7, 12 (1983), según citado en Iberia v. Srio. de Hacienda, supra, pág. 74.
En este sentido, los estados han podido imponer válida-mente a las líneas aéreas contribuciones sobre: (1) la pro-piedad, Aloha Airlines, Inc. v. Director of Taxation, supra; (2) la porción de ingresos en concepto de transportación terrestre de carga se transporta en parte por avión, Kamikawa v. United Parcel Service, Inc., 966 P.2d 648 (1998), y (3) la gasolina utilizada por los aviones, Wardair Canada v. Florida Dept. of Revenue, 477 U.S. 1 (1986).
Como vemos, la ley federal no prohíbe la imposición de todo tipo de contribución a las líneas aéreas por parte de los estados. En virtud del Anti-Head Tax Act, los estados de la Unión y Puerto Rico están imposibilitados de impo-ner contribuciones a las líneas aéreas en concepto de:
1. Las personas que viajan en el comercio aéreo.
2. El transporte de personas que viajan en el comercio aéreo.
3. La venta de transportación aérea.
4. Los ingresos brutos devengados de éstas actividades.
Lo que corresponde determinar entonces es si el negocio de Burlington está contenido dentro de alguna de las áreas que, según la ley, está exenta de pago de contribuciones estatales. De ser la contestación en afirmativa, el Munici-pio no podría imponerle a la línea aérea el pago de patente municipal, ya que ésta es una contribución sobre ingresos.
Según surge de los hechos, Burlington se dedica princi-palmente al transporte aéreo de carga, y sobre los ingresos derivados de esa actividad económica estuvo pagando las patentes municipales por las cuales ahora solicita el reintegro. Así, por la propia naturaleza del negocio de Burlington, la línea aérea no está exenta del pago de contribu-ción estatal bajo las excepciones (1) y (2) antes enumeradas. Por consiguiente, de la única forma en que Burlington podría estar exenta bajo el Anti-Head Tax Act del pago de contribución estatal, que en este caso es la *607patente municipal, es si el negocio de transporte aéreo de carga estuviese incluido en la excepción de “venta de trans-portación aérea”. Veamos.
IV
Para hacer una determinación acertada de si efectiva-mente la “venta de transportación aérea” (sale of air transportation) incluye no solamente el transporte de pasajeros, sino también el transporte de propiedad, es necesario ha-cer una síntesis, no solamente de la ley y la jurisprudencia aplicables, sino también del historial que precede a la aprobación del Anti-Head Tax Act.
A. En el 1970, el Gobierno federal aprobó el Airport and Airway Development Act of 1970, Ley Pública Núm. 91-258, 84 Stat. 219, y el Airport and Airway Development Revenue Act of 1970, Ley Pública Núm. 91-258, Sec. 208, 84 Stat. 219, en un esfuerzo por mejorar los servicios de transportación aérea. Como parte de estas leyes, el Con-greso procedió a establecer el Airport and Airway Trust Fund con el propósito de canalizar recursos federales hacia proyectos estatales de expansión y mejoramiento de aeropuertos. Originalmente este fondo recibía sus ingresos de varias contribuciones federales sobre la aviación, como por ejemplo, sobre la venta de boletos, pasajeros y carga. A consecuencia de la creación de este fondo federal, surgió gran incertidumbre con relación a la autoridad estatal para imponer contribuciones. Véanse: Aloha Airlines, Inc. v. Director of Taxation, supra; Iberia v. Srio. de Hacienda, supra.
En él 1972, el Tribunal Supremo de Estados Unidos resolvió en Evansville Airport v. Delta Airlines, 405 U.S. 707 (1972), que ni la Cláusula de Comercio, ni el Airport and Airway Development Act of1970 prohibían la imposición de contribuciones (head taxes) estatales. En respuesta a esta decisión, el Congreso aprobó en 1973 el Airport Develop-*608merit Acceleration Act of 1973, Ley Pública Núm. 93-44, 87 Stat. 90, la cual incluye la disposición en controversia, conocida como el Anti-Head Tax Act, 49 U.S.C.A. sec. 1513, con el propósito principal de evitar la imposición de contribuciones múltiples (federales y estatales) a las líneas aéreas.
B. Como ya hemos visto, en virtud de lo dispuesto en 49 U.S.C.A. sec. 1513(a), la venta de transportación aérea es una de las actividades de negocio que está exenta de pago de contribución estatal. Por otra parte, en 49 U.S.C.A. sec. 1301(a)(10)(12) se define transportación aérea (air transportation) como que incluye: transportación aérea interestatal, de ultramar y al extranjero, o la transportación aérea de correo.
Por otra parte, en 49 U.S.C.A. sec. 1301(24) se indica lo siguiente:
(24) “Transportación aérea interestatal”, “transportación aérea de ultramar” y “transportación aérea al extranjero”, sig-nifica respectivamente, el transporte por avión de personas o propiedad como empresa de transporte público, por compensa-ción o alquiler, o el transporte de correo por avión, en comercio entre:
(a) un lugar en cualquier Estado de Estados Unidos o el Distrito de Columbia, y un lugar en cualquier otro Estado de Estados Unidos o el Distrito de Colombia; ... o entre lugares en el mismo territorio o posesión de Estados Unidos o el Distrito de Columbia.
(b) un lugar en cualquier Estado de Estados Unidos, o el Distrito de Columbia, y cualquier lugar en un territorio o pose-sión de los Estados Unidos y un lugar en cualquier otro terri-torio o posesión de los Estados Unidos; y
(c) un lugar en los Estados Unidos y cualquier otro lugar fuera de Estados Unidos; ya sea que ese comercio se mueva totalmente por avión o en parte por avión y en parte mediante otras formas de transportación. (Enfasis suplido y traducción nuestra.)
Al examinar la definición de transportación aérea, ve-*609mos que la misma incluye la transportación aérea interes-tatal, de ultramar y al extranjero. A su vez, la definición de estas tres (3) formas de transportación, según lo dispuesto en 49 U.S.C.A. sec. 1301(24), incluye el transporte de per-sonas o de propiedad. Con base a estas disposiciones, Burlington alega que el Anti-Head Tax Act proscribe el cobro de contribuciones estatales sobre el transporte aéreo de carga.
C. Este Tribunal no ha atendido ninguna controversia con relación a la interpretación del Anti-Head Tax Act. El único caso en el cual hemos hecho referencia a esta sección es Iberia v. Srio. de Hacienda, supra. En este, caso la con-troversia estaba planteada en términos de la imposición de contribuciones sobre la propiedad mueble localizada en una oficina de venta de boletos de una línea aérea interna-cional, y se hizo referencia a esta ley para indicar que el gobierno federal permite a los estados la imposición de con-tribuciones sobre la propiedad mueble de las líneas aéreas. No se atendió la controversia sobre si la venta de transpor-tación aérea incluye o no el transporte aéreo de carga.
La jurisprudencia federal a estos efectos tampoco es abundante, y hay posiciones encontradas sobre las contri-buciones estatales proscritas por la 49 U.S.C.A. see. 1513(a). El Tribunal Supremo de Estados Unidos ha en-frentado varias controversias que tienen que ver con el Anti-Head Tax Act. En el caso de Aloha Airlines, Inc. v. Director of Taxation, supra, resolvió que no se podía imponer contribución estatal sobre los ingresos brutos de las líneas aéreas directamente, ni tampoco imponer contribuciones sobre la propiedad de las líneas aéreas tomando como base para la imposición de dicha contribución el ingreso bruto de las líneas aéreas en concepto de venta de transportación.
La Corte Federal también trata el tema de las contribu-ciones estatales permitidas bajo la 49 U.S.C.A. sec. 1513 en Wardair Canada v. Florida Dept. of Revenue, supra. Allí *610se resolvió que el Anti-Head, Tax Act no impedía el que los estados cobraran contribuciones sobre los ingresos deven-gados de la venta de gasolina para aviones.(13)
Vemos, pues, como en los casos de Aloha Airlines, Inc. v. Director of Taxation, supra, y Wardair Canada v. Florida Dept. of Revenue, supra, la Corte Suprema no trata el tema sobre si la “venta de transportación aérea” incluye la trans-portación aérea de carga. Examinemos la jurisprudencia estatal en relación con el Anti-Head Tax Act.
En State, Etc. v. Cochise Airlines, 626 P.2d 596 (1980), se resolvió que el Anti-Head Tax Act prohibía la imposición de contribuciones sobre la venta de transportación aérea de personas, pero no prohibía la imposición de contribucio-nes estatales a la venta de transportación aérea de carga. Cabe señalar que ninguna otra corte estatal o federal pa-rece haber adoptado esta interpretación. (14) En Travel Services, Inc. v. Government of the V.I., 904 F.2d 186 (3er Cir. 1990), el tribunal, aunque hizo mención de la conclusión a la cual llegó la corte en State, Etc. v. Cochise Airlines, supra, no la adoptó expresamente, ni hizo ningún señala-*611miento al respecto, ya que en este caso la controversia era si podía válidamente imponerse una contribución a los agentes de viajes sobre la comisión obtenida por éstos en la venta de pasajes.
Otras cortes federales han sostenido que la venta de transportación aérea incluye el transporte aéreo de carga. En Airborne Freight Corp. v. Dept. of Taxation, 511 N.Y.S.2d 993 (1987), confirmado en 527 N.Y.S.2d 107 (1988), el tribunal de Nueva York resolvió que la actividad de “Airborne Freight Corporation”, que era un transpor-tista aéreo de carga (air freight forwarder), estaba cubierta bajo el concepto de venta de transportación aérea. Igualmente, en Air Transportation Association of America v. Department of Revenue of the State of Florida (opinión no publicada pero que obra en el expediente del caso) el tribunal determinó que según la definición de transportación aérea, resulta claro que este término incluye los servicios de transportación de carga y, por consiguiente, la prohibi-ción establecida en la ley federal no está limitada al trans-porte de personas.
Por otra parte, existe jurisprudencia que, aunque no atiende directamente el “issue” planteado en este caso, es relevante para nuestro análisis. En los casos de Kamikawa v. Lynden Air Freight, Inc., 968 P.2d 653 (1998), y Kamikawa v. United Parcel Services, Inc., 966 P.2d. 648 (1998), el tribunal de Hawaii, sin atender específicamente la controversia sobre si el concepto “venta de transporta-ción aérea” incluye transportación aérea de carga, resolvió que el estado de Hawaii tenía derecho a imponerles a Lyn-den y a UPS contribuciones únicamente sobre la porción de transportación terrestre de carga que viajaba parcialmente por avión. El tribunal de Hawaii no pone en duda que los servicios de transportación aérea de carga que ofrecían Lynden y UPS estaban contenidos en lo dipsuesto en 49 U.S.C.A. sec. 1513(a), por lo cual el Estado no podía impo-ner contribuciones a esa actividad. Se puede colegir enton-*612ces que este tribunal, al igual que los de Nueva York y Florida, entiende que el concepto “venta de transportación aérea” incluye la transportación aérea de carga.
Igualmente, los comentaristas han sido parcos al discu-tir el tema de hasta dónde se extiende la prohibición del Anti-Head Tax Act. No obstante, se ha llegado a la conclusión de que:
[L]a sección 40116(b)(3)(15) concierne la “venta de transporta-ción aérea” ... transportación aérea incluye el transporte de propiedad o mercancías. De este modo, vía la aplicación del 49 U.S.C. secciones 40116(b)(3) y (4), el “Federal Aviation Act”,(16) por sus propios términos, prohíbe a los estados imponer contri-buciones por los ingresos brutos obtenidos de la venta de trans-portación aérea de mercancías. [Así] el “Federal Aviation Act”, tal como está codificado en 49 U.S.C. secciones 40116(b)(3) y (4), imposibilita a los estados imponer contribuciones sobre el ingreso bruto de un transportista aéreo de carga. (Traducción nuestra.) C.A. Parker, Just How Broad is the Federal Aviation Act’s Ban on the State Taxation of Air Commerce, 9-MAY J. Multistate Tax’n 28, 32-33, 35 (1999).
Por último, deseamos llamar la atención a una comuni-cación del Secretario de Justicia de 28 de agosto de 1989, dirigida al entonces Secretario Interino del Departamento de Hacienda, con relación a la interpretación del estatuto federal en controversia. En esta carta el Secretario se re-tracta de una opinión suscrita por éste el 7 de mayo de 1987, en la cual había concluido que las líneas aéreas es-taban sujetas al pago de patentes municipales según lo dispuesto en la Ley de Patentes y en 49 U.S.C.A. sec. 1513.(17)
*613En la Opinión de 28 de mayo, se explica la posición del Municipio de Carolina en relación con el cobro de patentes municipales a las líneas aéreas. El Secretario expone lo siguiente sobre la posición del Municipio de Carolina:
Nuestra Asesoría Legal [del Municipio] es de opinión de que al momento no hay manera de evitar la prohibición de la sec-ción 1513 del Título 49 del “United States Code” por cuanto dicha sección prohíbe a los estados de imposiciones directas o indirectas en ingreso bruto derivado de la transportación aérea.
Ante la realidad del caso Aloha y el caso Iberia,(18) por más que deseáramos [sic] aplicar la Ley de Patentes Municipales a las Líneas Aéreas que realicen partes [sic] de sus negocios en Carolina, lamentablemente estamos impedidos de cobrarle a és-tas por concepto de carga aérea y venta de pasajes. (Enfasis suplido.)
Luego de hacer referencia a estas expresiones, el Secre-tario señala que “Considerando los señalamientos que preceden ... entiendo que en la actualidad los fundamentos que sustentan la Opinión del Secretario de Justicia de 7 de mayo de 1987 no están firmemente respaldados por el de-sarrollo jurisprudencial mencionado”.(19) Así, el Secretario concluyó que no se podía imponer una contribución con base a ingreso bruto del negocio de transportación aérea, porque la ley federal lo impedía.
De acuerdo con toda la exposición doctrinal que ante-cede, examinemos el caso de autos.
*614V
Al analizar los motivos tras la aprobación del Airport Development Acceleration Act, y específicamente, de lo dispuesto en 49 U.S.C.A. sec. 1513(a) (Anti-Head Tax Act), las definiciones de la ley de los conceptos “transportación aé-rea interestatal”, “transportación aérea de ultramar” y “transportación aérea al extranjero”, y la interpretación ju-risprudencial prevaleciente, llegamos a la conclusión de que el concepto “venta de transportación aérea” incluye la transportación aérea de carga.
Como hemos visto, el propósito del Anti-Head, Tax Act fue evitar la doble tributación a las líneas aéreas. Además, de la jurisprudencia expuesta se puede colegir que cuando los tribunales han sostenido la imposición de contribucio-nes estatales a las líneas aéreas, han sido contribuciones por la propiedad mueble, la porción de transportación te-rrestre de pasajeros o carga, gasolina, etc., o sea, activida-des que no se pueden considerar transportación aérea.
Por otro lado, con excepción del caso de State, Etc. v. Cochise Airlines, supra, no hemos encontrado caso alguno en el cual se haya sostenido una contribución impuesta por un Estado a una línea aérea en concepto de transporte de carga. Cabe señalar que el análisis del caso de State, Etc. v. Cochise Airlines, supra, no ha sido seguido por las cortes estatales y federales. El desarrollo jurisprudencial y la doc-trina tienden a indicar que el concepto “venta de transpor-tación aérea” incluye el transporte aéreo de carga.
Además, la propia ley establece que la definición de los conceptos “transportación aérea interestatal”, “transporta-ción aérea de ultramar” y “transportación aérea extranje-ra” incluye la transportación de pasajeros y propiedad. Así, no es difícil concluir que cuando la ley se refiere a la “venta de transportación aérea”, ese concepto incluye la venta de transportación aérea de carga, en cuanto la carga es pro-piedad, y la definición de transportación aérea incluye pre-*615cisamente el transporte de propiedad, además del trans-porte de pasajeros y correo.
Por último, según se desprende de la Opinión del Secre-tario de Justicia de 28 de agosto de 1989, los asesores le-gales del propio Municipio entienden que la ley federal proscribe el cobro de contribuciones tanto por la carga aé-rea como por la venta de pasajes. Por los propios términos de la opinión del Secretario, éste también adopta dicha conclusión.
Concluimos, pues, que Burlington, como línea aérea de-dicada al transporte de carga entre Puerto Rico, Estados Unidos y el extranjero, está exenta, bajo el Airport Development Acceleration Act del pago de patente municipal al Municipio en concepto de los ingresos brutos devengados por la línea aérea en la venta de transportación aérea de carga. A la luz del desarrollo jurisprudencial y doctrinal en esta área, entendemos que el concepto “venta de transpor-tación aérea” incluye la transportación de carga. En conse-cuencia, procede reintegrar a Burlington la cantidad de cincuenta y un mil cincuenta y seis dólares ($51,056) en concepto de las patentes municipales pagadas, más los in-tereses correspondientes.(20)

VI

En su segundo señalamiento de error, el Municipio sos-tiene que no procedía la imposición de honorarios de abo-gado al Municipio.(21)
Según ya hemos señalado, este caso se resolvió me-diante el mecanismo procesal de sentencia sumaria. En la página nueve (9) de la sentencia dictada por el tribunal de *616instancia, se dispuso que el Municipio, además de devolver las patentes pagadas, tenía que pagarle a Burlington la cantidad de mil (1,000) dólares en concepto de “costas y gastos legales”. Como vemos, los mil (1,000) dólares im-puestos al Municipio no fueron en concepto de honorarios de abogados,(22) sino como costas. La concesión de costas en un pleito es materia gobernada por la Regla 44 de Procedi-miento Civil, 32 L.P.R.A. Ap. III.
A estos efectos, la Regla 44.1(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone:
(a) ... Las costas le serán concedidas a la parte a cuyo favor se resuelva el pleito o se dicte sentencia en apelación, excepto en aquellos casos en que se dispusiera lo contrario por ley o por estas reglas. Las costas que podrá conceder el tribunal son los gastos incurridos necesariamente en la tramitación de un pleito o procedimiento que la ley ordena o que el tribunal, en su dis-creción, estima que un litigante debe reembolsar a otro. (Énfasis suplido.)
Según esta regla, las costas se le conceden a la parte a cuyo favor se resuelve el pleito, en virtud de los gastos necesarios en los cuales dicha parte incurrió en el trámite.
Por otra parte, la la See. 36 de la Ley de Patentes Mu-nicipales, 21 L.P.R.A. sec. 652h, indica que los “créditos o reintegros [que se concedan] y ... las costas, si las hubiere, será acreditado o pagado por el Director de Finanzas ...”. Así, la Ley de Patentes Municipales considera la posibili-dad del pago de costas por parte de un municipio. No obs-tante, se indica que éstas se pagarán si las hubiere. O sea, la concesión de dichas costas no es automática, se rige por las Reglas de Procedimiento Civil.
La Regla 44.1(b) de Procedimiento Civil, 32 L.P.R.A. Ap. *617III, por su parte, establece el siguiente método para recla-mar costas:
(b) ... La parte que reclame el pago de costas presentará al tribunal y notificará a la parte contraria, dentro del término de diez (10) días contados a partir del archivo en autos de copia de la notificación de la sentencia, una relación o memorándum de todas las partidas de gastos y desembolsos necesarios incurri-dos durante la tramitación del pleito o procedimiento. El me-morándum de costas se presentará bajo juramento y se consig-nará que según el leal saber y entender del reclamante o de su abogado, las partidas de gastos incluidas son correctas y que todos los desembolsos eran necesarios para la tramitación del pleito o procedimiento.
De una mera lectura de los incisos (a) y (b) de la Regla 44.1, supra, se desprende que, aunque la parte victoriosa en un pleito tiene derecho a cobrar costas, la concesión de éstas no es automática. “Después de dictada la sentencia, la parte victoriosa [debe] presenta [r] un memorando ju-rado consignando sus costas a la parte contraria. Ese me-morando se debe presentar dentro de un término de 10 días a partir de la fecha en que se notifique la sentencia.” R. Hernández Colón, Derecho Procesal Civil, San Juan, Michie de Puerto Rico, 1997, pág. 286. Este término de diez (10) días es improrrogable, de acuerdo con la Regla 68.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III,(23) y el caso Pereira v. I.B.E.C., 95 D.P.R. 28 (1967). Por tanto “el tribunal carece de poder o autoridad legal para aprobar cualquier memorándum (sic) de costas presentado tardíamente y/o uno suplementario para adicionar partidas omitidas en el *618memorando original”/24) J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, Vol. II, pág. 723.
Así, aunque la imposición de costas a la parte perdidosa en un pleito es mandatoria, no procede concederlas sin que dicha parte haya presentado un memorando de costas, de-tallando los gastos en los cuales incurrió dentro del término de diez (10) días provisto por ley. El procedimiento para reclamar costas “tiene como objeto determinar o concretar las mismas”. Hernández Colón, op. cit. En ausencia de un memorando de costas, los tribunales no pueden determinar cuáles gastos se concederán como costas y hacer un cálculo acertado de a cuánto ascienden éstas, porque sin el memo-rando no hay constancia alguna de los gastos específicos reclamados.
Por otro lado, la Regla 44.1(b) de Procedimiento Civil, supra, establece que cualquier parte que no esté de acuerdo con las costas reclamadas, puede impugnarlas en todo o en parte, en el término de diez (10) días a partir de habérsele notificado el memorando. Así, el requisito de pre-sentar un memorando de costas no solamente es necesario para que el tribunal pueda hacer una determinación acer-tada de la cantidad que ha de concederse en ese concepto, sino también para que la parte de quien se reclaman dichas costas pueda hacer valer el derecho que le concede la propia Regla 44.1(b) de Procedimiento Civil, supra, a im-pugnar cualquier partida que considere improcedente.
A la luz de esta norma, el tribunal de instancia actuó incorrectamente al imponerle al Municipio, en la senten-cia, el pago de mil (1,000) dólares en costas, ya que Burlington no las reclamó según el procedimiento establecido en las Reglas de Procedimiento Civil.
*619VII
Por las razones que anteceden disentimos de la Opinión mayoritaria. Confirmaríamos la sentencia del Tribunal de Circuito en aquella parte que determina que Burlington está exenta del pago de contribución por el negocio de transporte aéreo de carga, por lo que procede el reintegro de las contribuciones pagadas por Burlington al Municipio, y revocaríamos dicha sentencia en cuanto a la imposición de mil (1,000) dólares en costas y gastos.

(1) Durante los años en controversia, Burlington Air Express, Inc. (en adelante Burlington) pagó patentes municipales por la cantidad de cincuenta y un mil cincuenta y seis dólares con treinta y tres centavos ($51,056.33), que se distribuyen como sigue: año 1984H985: ocho mil quinientos cincuenta dólares ($8,550); año 1985-1986: catorce mil ciento veintiocho dólares con treinta y ocho centavos ($14,128.38); año 1986-1987: catorce mil nueve dólares con treinta y siete centavos ($14,009.37); año 1987-1988: catorce mil trescientos sesenta y ocho dólares con cin-cuenta y ocho centavos ($14,368.58).


(2) La Sec. 36 de la Ley de Patentes Municipales, según enmendada, 21 L.P.R.A. sec. 652f(a)(1) y (b)(1), provee para que cuando una persona haya pagado en exceso cualquier patente impuesta por ley, dicha persona pueda solicitar un crédito o rein-tegro por lo pagado en exceso. Este reintegro deberá solicitarse dentro de los cuatro (4) años de haber rendido su declaración de volumen de negocios o dentro de los tres (3) años de haber pagado la patente, lo que sea más tarde.


(3) Esta sección fue recodificada en 1994 como la 49 U.S.C.A. sec. 40116. Sin embargo, esto no altera el análisis pertinente ya que la disposición continuó siendo fundamentalmente la misma. Esta sección prohíbe a Estados y a Puerto Rico impo-ner contribuciones estatales a ciertas actividades de negocio realizadas por las líneas aéreas.


(4) Nos estaremos refiriendo a la ley Airport Development Acceleration Act, 49 U.S.C.A. sec. 1513, como Anti-Head Tax Act o 49 U.S.C.A. sec. 1513.


(5) No surge del expediente del caso que, salvo esta carta de 26 de diciembre de 1989, hubiese habido alguna otra comunicación entre Burlington y el Municipio en-tre los años 1989 a 1995, ni surge de los escritos presentados por las partes explica-ción alguna para este hecho. Tampoco surge del expediente que la denegación del reintegro por parte de la Directora de Finanzas del Municipio fuese por escrito. La información relativa a la última denegación surge de la alegación número 9 (nueve) de la demanda radicada por Burlington, en la cual se indicó que el 23 de enero de 1995 la Directora de Finanzas del Municipio denegó el reintegro solicitado por Burlington. Por su parte, el Municipio aceptó en su contestación a la demanda esta alegación.


(6) La Sec. 35 de la Ley de Patentes Municipales, según enmendada, 21 L.P.R.A. sec. 652g, dispone que “si una reclamación de crédito o reintegro radicada por una persona fuere denegada en todo o en parte por el Director de Finanzas, éste deberá notificar de ello a la persona por correo certificado, y la persona podrá recurrir contra dicha denegatoria ante el Tribunal de Primera Instancia, radicando demanda en la forma provista por ley dentro de los treinta (30) días siguientes a la fecha del depósito en el correo de dicha notificación”.


(7) Esta sección contiene las definiciones aplicables a todas las demás disposiciones de la Ley.


(8) El recurso de apelación fue presentado ante este foro el 12 de abril de 1996. Para esa fecha estaba vigente el Plan de Reorganización Núm. 1 de la Rama Judicial, conocido como la Ley de la Judicatura de Puerto Rico de 1994, Ley Núm. 1 de 28 de julio de 1994. El Art. 3.002(b) de esta ley, 4 L.P.R.A. sec. 22i(b), permitía recurrir ante *602este Tribunal mediante recurso de apelación directamente del Tribunal de Primera Instancia en casos en los cuales se planteara una cuestión constitucional sustancial.


(9) Aunque en su señalamiento de error el Municipio alegó que no procedía la imposición de honorarios de abogado, en la sentencia de la cual se recurrió se impuso la cantidad de mil (1,000) dólares en concepto de costas, no de honorarios de abogado.


(10) “Volumen de negocios. — Significa los ingresos brutos que se reciben o se devenguen por la prestación de cualquier servicio, por la venta de cualquier bien, o por cualquier otra industria o negocio ....”21 L.P.R.A. sec. 651a(a)(7)(A)(i).


(11) Traducido del inglés según el caso Iberia v. Srio. de Hacienda, 135 D.P.R. 57, 73 (1994).


(12) Recodificada como 49 U.S.C.A. sec. 40102(a).


(13) En 1994, el Tribunal Supremo de Estados Unidos trató otra controversia relacionada con el Anti-Head Tax Act en el caso Northwest Airlines v. County of Kent, 510 U.S. 355 (1994). En este caso, varias líneas aéreas estaban impugnando el pago de ciertos derechos sobre el uso del aeropuerto. La Corte Suprema determinó que, bajo 49 U.S.C.A. sec. 1513(b) los estados pueden imponer el pago de derechos sobre el uso de las instalaciones del aeropuerto siempre que dicha imposición no resulte irrazonable o discriminatoria. El tribunal determinó en ese caso que no había prueba suficiente en el expediente como para determinar si la imposición del pago de dere-chos por el uso de las instalaciones del aeropuerto era irrazonable.


(14) En el escolio 11 del caso de Aloha Airlines, Inc. v. Director of Taxation, 464 U.S. 7, 12 (1983), el Tribunal Supremo de Estados Unidos hizo referencia al caso de State, Etc. v. Cochise Airlines, supra, al llegar a la siguiente conclusión:
“... we join with the state courts of Alaska and New York in the view that Sec. 1513(a) proscribes the imposition of state and local taxes on gross receipts derived from air transportation or the carriage of persons in air commerce.” (Escolio omitido.)
Como se puede apreciar, la referencia a State, Etc. v. Cochise Airlines, supra, es en el contexto único de esa conclusión, ya que la controversia principal en el caso de Aloha Airlines, Inc. v. Director of Taxation, supra, era la imposición de contribucio-nes estatales sobre el ingreso bruto de las líneas aéreas en concepto de venta de transportación aérea de pasajeros. Así, no puede colegirse esta referencia a State, Etc. v. Cochise Airlines, supra, como un pronunciamiento de dicho foro en cuanto a que el estatuto federal en controversia permite que los estados impongan contribu-ciones a las líneas aéreas por la venta de transportación aérea de carga.


(15) Anteriormente 49 U.S.C.A. sec. 1513.


(16) El Airport Development Acceleration Act forma parte del Federal Aviation Act de 1958.


(17) Esta opinión del Secretario de Justicia no está publicada ni aparece en el expediente del caso. No obstante, en la carta suscrita por el entonces Director de Finanzas del Municipio de 1ro de junio de 1988, se hace referencia a dicha opinión y se cita como uno de los fundamentos para denegar la solicitud de reintegro de Burlington. Por otra parte, la opinión del Secretario de Justicia de 28 de agosto de 1989, la cual tampoco está publicada, pero sí obra en el expediente, el propio Secretario hace referencia a la opinión de 7 de mayo de 1987.


(18) El caso al cual se hace referencia en este párrafo es Iberia Líneas Aéreas v. Municipio de Carolina, caso Civil Núm. 82-3531, 82-3538 y 83-1706, resuelto el 12 de enero de 1984 por el Tribunal Superior de Carolina, en el cual se determinó que el Municipio estaba impedido según 49 U.S.C.A. sec. 1513(a) de cobrar patentes muni-cipales sobre el volumen de negocios de carga aérea de Iberia.


(19) El desarrollo jurisprudencial al cual se refería el Secretario eran los casos de Aloha Airlines Inc. v. Director of Taxation, supra, e Iberia Líneas Aéreas v. Municipio de Carolina, supra, mencionados en la nota al calce que precede.


(20) De acuerdo con la See. 9 de la Ley de Patentes Municipales, 21 L.P.R.A. see. 651h, los reintegros que se concedan devengarán intereses a razón del seis por ciento (6%) anual.


(21) Como ya señaláramos, a pesar de que el Tribunal de Circuito confirmó la imposición de costas y gastos hecha por el tribunal de instancia, no ofreció funda-mento alguno para ello.


(22) De haberse impuesto honorarios de abogado al Municipio, esto hubiera sido claramente incorrecto, ya que este Tribunal ha establecido que como regla general no procede imponer honorarios de abogado ni al Estado ni a los municipios. Véase De León v. Sria. de Instrucción, 116 D.P.R. 687 (1985); Colondres Vélez v. Bayrón Vélez, 114 D.P.R. 833 (1983).


(23) En lo pertinente, esta regla dispone que:
“Cuando por estas reglas ... se requiera o permita la realización de un acto en o dentro de un plazo especificado, el tribunal podrá, por justa causa, en cualquier momento y en el ejercicio de su discreción: (1) ... ordenar que se prorrogue o acorte el término ... originalmente prescrito o según prorrogado por orden anterior, o (2) ... permitir que el acto se realice si la omisión se debió a la negligencia excusable; pero no podrá prorrogar o reducir el plazo para actuar bajo las disposiciones de las Reglas 43.3, 44.1 ...” (Enfasis suplido.) 32 L.P.R.A. Ap. III, R. 68.2.


(24) Véanse, además: Pereira v. I.B.E.C., 95 D.P.R. 28, 82 (1967); Piñero v. Martínez Santiago, 104 D.P.R. 587, 590 (1976).